DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed June 14, 2022.
Claim 1 is amended.
Claims 1-26 are pending; and claims 15-26 are withdrawn from consideration as drawn to a non-elected invention.

Response to Arguments
Applicant’s arguments, see pages 5-8 of the Amendment, filed June 14, 2022, with respect to the rejections of claims 1-7, 9-11 and 14 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made: US Patent Application Publication No. 2015/0238262 to Buevich et al. in view of Skiba and Campbell.
The Amendment added an additional limitation (wherein the entire device is resorbable), in addition to the subject matter of claim 8,  which necessitated this new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the entire device" in line 4.  There is insufficient antecedent basis for this limitation in the claim as “device” was deleted and replaced with --pouch--. It is unclear to what element the term “device” is referring back to. 
Claims 2-7 and 9 recite “The device” in line 1 of each claim. There is insufficient antecedent basis for this limitation as “device” was deleted and replaced with –pouch—in line 1 of claim 1.
Claims 10-14 are rejected because they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0238262 to Buevich et al. (hereinafter referred to as “Buevich”) in view of US Patent Application Publication No. 2016/0059009 to Skiba et al. (hereinafter referred to as “Skiba”) and US Patent Application Publication No. 2014/0200626 to Campbell et al. (hereinafter referred to as “Campbell”).
Referring to claim 1, Buevich discloses a resorbable pouch comprising a resorbable substrate for inhibiting or reducing bacterial growth, inhibiting scarring, and alleviate side effects associated with surgery or implantation of the IMD where the entire device/pouch is resorbable (see Abstract and paragraphs [0013]-[0015]: fully resorbable pouch includes antimicrobial agents). Buevich differs from the claimed invention in that it does not expressly disclose that its antimicrobial agents can be a low level electric field or low level electric current as set forth in claim 1. But, Skiba, in a related art teaches that a substrate of an implant may have biocompatible electrodes (e.g., paragraph [0031] of Skiba) applied to its surface to provide an antimicrobial surface where the electrodes are part of a low level electrical field (LLEF) system (e.g., paragraphs [0072] and [0105] of Skiba) with the standard potentials of the electrodes in a range from 0.05  and 5.0 Volts (e.g., paragraph [0073] of Skiba); or, the electrodes are part of a low level micro-current system (LLMC) with current between 1 and 200 micro-amperes (e.g., paragraph [0076] of Skiba). Accordingly, one of ordinary skill in the implantable medical device art would have recognized the benefits of a low level electric field system or a low electric current system to provide antimicrobial effects greater than that of silver alone in view of the teachings of Skiba (e.g., paragraph [0081] of Skiba). Consequently, one of ordinary skill in the art would have modified the resorbable pouch of Buevich to have an antimicrobial agent that comprises biocompatible electrodes configured to generate at least one of a low level electric field of between 0.05 and 5 Volts or low level electric current of between 1 and 200 micro-amperes in view of the teachings of Skiba that the generation of LLEF or LLMC provides an antimicrobial effect greater than that of a silver composition, and because the combination would have yielded predictable results.
    Buevich in view of Skiba differs from the claimed invention in that the combination does not expressly teach that the biocompatible electrodes are resorbable. However, Buevich discloses that its biodegradable and fully resorbable pouches include one or more drugs (antimicrobial agents) to alleviate side effects or complications with the surgery (see Abstract and paragraphs [0015] and [0022] of Buevich). Campbell, in the implantable and bioresorbable medical device art, teaches that electronic components of a circuit, including conducting electrodes and interconnects, and the supporting substrate are bioresorbable (e.g., paragraph [0045] of Campbell) Thus, one of ordinary skill in the art would have further modified the resorbable pouch of Buevich in view of Skiba to have resorbable electrodes in order for the pouch to be fully resorbable as disclosed by Buevich as resorbable electrodes were well-known engineering expedients in the implantable art as evidenced by Campbell, and because the combination would have yielded predictable results.
With respect to claim 2, Buevich in view of Skiba and Campbell teaches the device of claim 1 wherein the biocompatible electrodes comprise a first array comprising a pattern of microcells formed from a first conductive material, and a second array comprising a pattern of microcells formed from a second conductive material (e.g., paragraph [0017] of Skiba). One of ordinary skill in the art would have recognized the benefits of a first material array comprising a pattern of microcells and a second material array comprising a pattern of microcells in view of the teachings of Skiba. Consequently, one of ordinary skill in the art would have modified further the resorbable pouch of Buevich in view of Skiba and Campbell to have biocompatible electrodes in a first material array and a second material array in view of the teachings of Skiba that the generation of LLEF or LLMC provides an antimicrobial effect greater than that of a silver composition, and because the combination would have yielded predictable results.
As to claim 3, Buevich in view of Skiba and Campbell teaches the device of claim 2 wherein the first conductive material and the second conductive material comprise the same material (e.g., paragraph [0003] of Skiba: In one embodiment, the electrical energy is derived from the dissimilar metals creating a battery at each cell/cell interface presumes that other embodiments may use similar metals; paragraph [0044]: electrode refers to similar or dissimilar conductive metals; and claim 4 of Skiba). Consequently, one of ordinary skill in the art would have modified further the resorbable pouch of Buevich in view of Skiba and Campbell to have the same material as first conductive material and the second conductive material  in view of the teachings of Skiba that the generation of LLEF or LLMC provides an antimicrobial effect greater than that of a silver composition, and because the combination would have yielded predictable results.
With respect to claim 4, Buevich in view of Skiba and Campbell teaches the device of claim 3 wherein the first array and second array each comprise a discrete circuit (e.g., paragraph [0165] and claim 5 of Skiba). Consequently, one of ordinary skill in the art would have modified further the resorbable pouch of Buevich in view of Skiba and Campbell so that the first array and the second array each comprise a discrete circuit in view of the teachings of Skiba that the generation of LLEF or LLMC provides an antimicrobial effect greater than that of a silver composition, and because the combination would have yielded predictable results.
As to claim 5, Buevich in view of Skiba and Campbell teaches the device of claim 4, further comprising a power source (e.g., paragraph [0044] and claim 6 of Skiba). One of ordinary skill in the art would have modified further the pouch of Buevich in view of Skiba and Campbell to have a power source in view of the teachings of Skiba that such a device was a well-known engineering expedient in the medical art.
With respect to claim 6, Buevich in view of Skiba and Campbell teaches the device of claim 2 wherein the first array and the second array spontaneously generate a LLEF (e.g., paragraph [0017] and claim 7 of Skiba). Consequently, one of ordinary skill in the art would have modified further the resorbable pouch of Buevich in view of Skiba and Campbell so that the first array and the second array spontaneously generate a LLEF in view of the teachings of Skiba as the generation of LLEF provides an antimicrobial effect greater than that of a silver composition, and because the combination would have yielded predictable results.
As to claim 7, Buevich in view of Skiba and Campbell teaches the device of claim 6 wherein the first array and the second array spontaneously generate a LLEC when contacted with an electrolytic solution (e.g., paragraph [0003] of Skiba). Consequently, one of ordinary skill in the art would have modified further the resorbable pouch of Buevich in view of Skiba and Campbell so that the first array and the second array spontaneously generate a LLEC when contacted with an electrolytic solution in view of the teachings of Skiba that the generation of LLEF or LLMC provides an antimicrobial effect greater than that of a silver composition, and because the combination would have yielded predictable results.
As to claim 9, Buevich in view of Skiba and Campbell teaches the device of claim 7, wherein said device is in a tape configuration (e.g., Fig. 3 of Skiba). Consequently, one of ordinary skill in the art would have modified further the resorbable pouch of Buevich to have a tape configuration in view of the teachings of Skiba that such a configuration was well-known to those skilled in the medical arts, and because the combination would have yielded predictable results.

With respect to claim 10, Buevich in view of Skiba and Campbell teaches a method for treating an injury comprising applying the device of claim 7 to the injury (e.g., paragraphs [0115]-[0116] of Skiba). Consequently, one of ordinary skill in the art would have modified the resorbable pouch of Buevich in view of Skiba and Campbell to treat an injury in view of the teachings of Skiba that the generation of LLEF or LLMC provides an antimicrobial effect greater than that of a silver composition, and because the combination would have yielded predictable results.
As to claim 11, Buevich in view of Skiba and Campbell teaches the method of claim 10 wherein said injury comprises a surgical incision (e.g., paragraph [0055] of Skiba: “wound” includes surgical incisions). Consequently, one of ordinary skill in the art would have modified the resorbable pouch of Buevich to treat a surgical incision in view of the teachings of Skiba that the generation of LLEF or LLMC provides an antimicrobial effect greater than that of a silver composition, and because the combination would have yielded predictable results.
With respect to claim 14, Buevich in view of Skiba and Campbell teaches the method of claim 10 wherein said injury comprises a traumatic injury (e.g., paragraph [0116] of Skiba: a wound can be a traumatic wound, such as the result of blunt trauma). Consequently, one of ordinary skill in the art would have modified the resorbable pouch of Buevich in view of Skiba and Campbell to a traumatic injury in view of the teachings of Skiba that the generation of LLEF or LLMC provides an antimicrobial effect greater than that of a silver composition, and because the combination would have yielded predictable results.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Buevich in view of Skiba and Campbell as applied to claim 11 above, and further in view of US Patent Application Publication No. 2005/0181007 to Hunter et al. (hereinafter referred to as “Hunter”).
Buevich in view of Skiba and Campbell teaches the method of claim 11 wherein said surgical incision but does not expressly teach that the incision comprises an abdominal incision or upper abdominal incision. However, Skiba teaches that its invention can be used in an implant (e.g., paragraph [0072] of Skiba); and Hunter teaches, in a related art: soft tissue implants, that incisions in the abdomen area are known in order to insert implants (e.g., paragraph [0086] where the incision site is around the belly button or in the abdominal area or at the base of the breast where it meets the chest wall in the upper abdomen area). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the method of Buevich in view of Skiba and Campbell so that its surgical incision is an abdominal or upper abdominal incision in order to implant a breast implant as taught by Hunter, and because the combination would have yielded predictable results.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,160,973 in view of Buevich and Campbell. Claim 1 is conflicting or coextensive with claims 1 and 3-4 of the ‘973 patent, but does not claim the fully resorbable pouch, resorbable substrate and resorbable electrode. However, Buevich teaches that a fully resorbable pouch for inhibiting or reducing bacterial matter as discussed in paragraph 10. Campbell teaches an implantable, tunable, and bioresorbable medical device for nerve stimulation may be used to heal wounds (e.g., paragraph [0005]) where the medical device is able to degrade and break down when implanted into the body of the patient (e.g., paragraph [0010] of Campbell) and thus, eliminates the need for repeated surgeries and risk of infection or inconvenience to the patient (e.g., paragraph [0013] of Campbell). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a resorbable implanted device comprising a resorbable substrate and resorbable, biocompatible electrodes in view of the teachings of Buevich and Campbell. In order to avoid having to excise a treatment that is needed for a finite period of time, one of ordinary skill in the art would have modified the device of ‘973 patent to have its device made of a resorbable pouch as taught by Buevich and to have a resorbable substrate and resorbable electrodes as known in the art as taught by Campbell in order to have a fully resorbable pouch, and because the combination would have yielded predictable results.

Claims 2-7, 9-11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,160,973 in view of Buevich in view of Skiba and Campbell. Claims 2-7, 9-11, and 14 of the instant application are taught by claims 1-4 of the ‘973 patent as modified by Buevich and Campbell,  except for the features of claims 2-6, 9-11, and 14, which Skiba teaches were well-known in the implantable electrical stimulation art as discussed above in paragraph 10.
Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,160,973 in view of Skiba, Campbell and Hunter. The ‘973 patent in view of Skiba and Campbell teaches the device of claim 11, but does not expressly teach that the surgical incision of the device is an abdominal incision or an upper abdominal incision. As discussed above in paragraph 9, Hunter teaches that it was well-known in the medical art to make incisions in the abdomen area are known in order to insert implants (e.g., paragraph [0086] where the incision site is around the belly button or in the abdominal area or at the base of the breast where it meets the chest wall in the upper abdomen area). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the method of Skiba in view of Campbell so that its surgical incision is an abdominal or upper abdominal incision in order to implant a breast implant as taught by Hunter, and because the combination would have yielded predictable results.

Claims 1-7, 9-11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-15 of copending U.S. Application No. 16/075,054 in view of Buevich, Skiba, and Campbell. The ‘054 application claims a device comprising the features of claims 1-7, but does not teach that the pouch and its components are resorbable. However, Buevich teaches that a fully resorbable pouch for inhibiting or reducing bacterial matter as discussed in paragraph 8. Skiba teaches that the LLEF can be between 0.05 and 5.0 Volts or the LLEV can be between 1 and 200 micro-amperes as discussed in paragraph 8 above. Campbell teaches an implantable, tunable, and bioresorbable medical device for nerve stimulation may be used to heal wounds (e.g., paragraph [0005]) where the medical device is able to degrade and break down when implanted into the body of the patient (e.g., paragraph [0010] of Campbell) and thus, eliminates the need for repeated surgeries and risk of infection or inconvenience to the patient (e.g., paragraph [0013] of Campbell). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a resorbable implanted device comprising a resorbable substrate and resorbable, biocompatible electrodes in view of the teachings of Campbell. In order to avoid having to excise a treatment that is needed for a finite period of time, one of ordinary skill in the art would have modified the device of the ‘054 application to have its device to be a fully resorbable pouch as taught by Buevich and that the substrate and electrodes are made of resorbable material as taught by Campbell (and implied by Buevich), and because the combination would have yielded predictable results. Campbell also teaches that the device is in a tape configuration (e.g., paragraph [0058] of Campbell), a method for treating an injury comprising applying the device of claim 7 (e.g., paragraph [0062] of Campbell), and that the injury comprises a surgical incision and is a traumatic injury (e.g., paragraph [0116]: Implantation occurs near a site of trauma where implantation necessarily means a surgical incision in order to implant the device within the patient’s body). Thus, the features of claims 9-11 and 14 are obvious in view of Campbell’s teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792